


Exhibit 10.12

 

CONFIDENTIAL TREATMENT REQUESTED

[g29982ksi001.jpg]

AMENDMENT NO. 2 TO THE EXCLUSIVE LICENSE AGREEMENT

 

This Amendment No. 2 (this “Amendment”) to the Exclusive License Agreement
between OvaScience, Inc. (“Company”) and The General Hospital Corporation
(“Hospital”), dated June 27, 2011 (the “Agreement”), is effective upon signing
by both parties hereto.  Capitalized terms used but not defined within this
Amendment have the meanings specified within the Agreement.

 

RECITALS.

 

Whereas, pursuant to Section 12.3 of the Agreement, the Agreement may be amended
with the written consent of Company and Hospital;

 

Whereas, Company and Hospital have already entered into Amendment No. 1 to the
Agreement, such amendment’s effective date being September 7, 2011; and

 

Whereas, Company and Hospital desire to expand the scope of the license
originally granted to Company within the Agreement.

 

Now, therefore, Company and Hospital hereby agree to amend the Agreement as
follows:

 

1.                                      The following new section 1.19 is hereby
inserted immediately after Section 1.18 of the Agreement, as amended:

 

1.19                        “Expanded Field” shall mean assisted and/or
artificial reproductive technology in all non-human mammals, and shall
specifically exclude (a) treatments of menopause associated symptoms or diseases
other than treatments of infertility; (b) treatments to delay menopause or
menopause associated symptoms or diseases other than treatments of infertility;
(c) diagnostics; (d) research tools, or any other field not specifically set
forth herein.

 

Notwithstanding the foregoing, until such time as Company is required under
Section 3.1(b)(i) of this Agreement to present to Hospital a development plan,
Hospital hereby grants to Company the exclusive right to negotiate a worldwide,
royalty-bearing license under Hospital’s rights in Patent Rights with respect to
assisted and/or artificial reproductive technology in all non-human mammals
within the fields of (a) treatments of menopause associated symptoms or diseases
other than treatments of infertility; (b) treatments to delay menopause or
menopause associated symptoms or diseases other than treatments of infertility;
and (c) diagnostics.

 

2.                                      The introductory clause of
Section 2.1(a) of the Agreement is hereby deleted in its entirety and replaced
by the following:

 

(a)                                 Subject to the terms of this Agreement and
Hospital’s and Harvard’s respective rights in Patent Rights, Hospital hereby
grants to Company both in the License Field and in the Expanded Field with
respect to Hospital

 

 

Initialed by Hospital:

KB

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

[g29982ksi002.jpg]

AMENDMENT NO. 2 TO THE EXCLUSIVE LICENSE AGREEMENT

 

Patent Rights, and the Limited Field with respect to Media Patent Rights, in the
License Territory:

 

3.                                      Section 2.1(b)(i) of the Agreement is
hereby deleted in its entirety and replaced by the following:

 

(i)                                     the right to grant to Clinical End Users
and to final purchasers, users or consumers of Products or Processes the right
to use such purchased Products or Processes within the scope of Hospital Patent
Rights within either the License Field or the Expanded Field, and within the
scope of Media Patent Rights within the Limited Field, in all cases in the
License Territory; and

 

4.                                      Section 2.4 of the Agreement is hereby
deleted in its entirety and replaced by the following:

 

2.4                               No Additional Rights.  It is understood that
nothing in this Agreement shall be construed to grant Company or any of its
Affiliates a license, express or implied, under any patent owned solely or
jointly by Hospital or Harvard other than the Patent Rights expressly licensed
hereunder.  Hospital shall have the right to license any Hospital Patent Rights
to any other party for any purpose outside of the License Field, or the Expanded
Field, or the License Territory.  Hospital and/or Harvard shall have the right
to license any Media Patent Rights to any other party for any purpose outside of
the Limited Field or the License Territory.

 

5.                                      Section 3.1 of the Agreement is hereby
deleted in its entirety and replaced by the following:

 

3.1                               Diligence Requirements.  Company shall use,
and shall cause its Affiliates and Sublicensees, as applicable, to use,
commercially reasonable efforts to develop and make available to the public
Products and Processes throughout the License Territory in the License Field,
Limited Field, and Expanded Field.  Such efforts shall include achieving the
following objectives within the time periods designated below following the
Effective Date:

 

(a)                                 Pre-Sales Requirements for Product and/or
Processes using Hospital Patent Rights and/or Technological Information within
License Field:

 

(i)                                     Company shall use commercially
reasonable efforts to carry out development of Products and/or Processes within
License Field in accordance with development plans mutually agreed by the
Parties through their Steering Committee representatives.

 

 

Initialed by Hospital:

KB

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

[g29982ksi002.jpg]

AMENDMENT NO. 2 TO THE EXCLUSIVE LICENSE AGREEMENT

 

(ii)                                  Company shall secure venture capital or
other equity financing of at least $[***] within [***] months following the
Effective Date.

(iii)                               Company shall identify one or more study
site(s) for a Clinical Proof of Concept study within [***] months following the
Effective Date.

(iv)                              Provide written report to Hospital detailing
regulatory strategy for developing a Product or Process within License Field
within [***] months following the Effective Date.

(v)                                 Enroll the first patient in a Clinical Proof
of Concept study within [***] months following the Effective Date.

(vi)                              Complete a Clinical Proof of Concept study
within [***] months following the Effective Date; provided that this milestone
shall be deemed achieved by the completion of a study prospectively intended to
demonstrate Clinical Proof of Concept whether or not Clinical Proof of Concept
is achieved with such study.

(vii)                           Achieve a First Commercial Sale as it relates to
Hospital Patent Rights or Technological Information within the License Field
within [***] months following the Effective Date.

 

(b)                                 Pre-Sales Requirements for Product and/or
Processes using Hospital Patent Rights and/or Technological Information within
Expanded Field:

 

(i)                                     Company shall develop and present to
Hospital development plan for the development of Products and/or Processes
within the Expanded Field within [***] months following the Effective Date.

(ii)                                  Achieve a First Commercial Sales as it
relates to Hospital Patent Rights or Technological Information within the
Expanded Field within [***] months following the Effective Date.

 

(c)                                  Pre-Sales Requirements for Product and/or
Processes using Media Patent Rights within the Limited Field:

 

(i)                                     Initiate ex vivo animal studies of a
Product or Process using the Media Patent Rights within [***] months following
the Effective Date.

(ii)                                  Initiate ex vivo human studies of a
Product or Process using the Media Patent Rights within [***] months following
the Effective Date.

(iii)                               Achieve First Commercial Sale of a Product
or Process using the Media Patent Rights within [***] months following the
Effective Date.

 

(d)                                 Post-Sales Requirements for each of the
Licensed Field, Limited Field, and Expanded Field.

 

(i)                                     Following the First Commercial Sale of a
Product or Process in any country in the License Territory, Company shall
directly or

 

 

Initialed by Hospital:

KB

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

[g29982ksi002.jpg]

AMENDMENT NO. 2 TO THE EXCLUSIVE LICENSE AGREEMENT

 

through its Affiliates and/or Sublicensees make continuing Sales of such Product
or Process in such country without any elapsed time period of [***] or more in
which such Sales do not occur.

(ii)                                  Company shall directly or through an
Affiliate or Sublicensee make such First Commercial Sale within the following
countries and regions in the License Territory within [***] years after the
Effective Date of this Agreement: (a) Canada, Mexico, Argentina, Brazil,
Australia, New Zealand and Japan and (b) at least [***] of the following
countries: the U.K., France, Germany, Italy and Spain; provided, however, that
Company may satisfy the obligations of this Section 3.1(d)(ii), solely with
respect to the Expanded Field, by making any such First Commercial Sale within
[***] months following the Effective Date of this Agreement.

 

Achievement of the foregoing objectives shall be deemed to satisfy Company’s
obligations to use commercially reasonable efforts under this Section 3.1. 
Sections 3.1(a) and 3.1(c) above may be updated or modified from time to time by
the Steering Committee, and any such update or modification shall be documented
in the minutes of the applicable Steering Committee meeting and may be updated
hereto through a written amendment.

 

6.                                      Section 3.2 of the Agreement is hereby
deleted in its entirety and replaced by the following:

 

3.2                               Diligence Failures.  If Company fails to
fulfill any of its obligations under Section 3.1(d) with respect to any of the
countries listed in Section 3.1(d)(ii)(a) or with respect to at least [***] of
the countries listed in Section 3.1(d)(ii)(b) in any material respect, then,
subject to the notice and cure provisions of Section 10.4, Hospital may treat
such failure as a default and, at Hospital’s option, may, solely with respect to
the country(-ies) to which such failure relates, either convert the License
under 2(a)(i) to non-exclusive or terminate this Agreement and/or any license
granted hereunder in accordance with Section 10.4.  For the avoidance of doubt,
Hospital shall not, based on Company’s failure to fulfill its obligations under
Section 3.1(d), have the right to terminate this Agreement or Company’s licenses
hereunder, or convert Company’s licenses hereunder to non-exclusive, with
respect to countries in which Company satisfies its obligations under
Section 3.1(d).  In addition, if Company, together with its Affiliates,
Sublicensees and Clinical End Users, ceases all development and
commercialization activities with respect to all Products and Processes for more
than [***], Hospital may treat such failure as a default and, at Hospital’s
option, may either convert the License under 2(a)(i) to non-exclusive or
terminate this Agreement and/or any license granted hereunder in accordance with
Section 10.4.  If Company fails to fulfill any of its obligations under
Section 3.1(a), 3.1(b) or 3.1(c), then, subject to the notice and cure
provisions of Section

 

 

Initialed by Hospital:

KB

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

[g29982ksi002.jpg]

AMENDMENT NO. 2 TO THE EXCLUSIVE LICENSE AGREEMENT

 

10.4, Hospital may treat such failure as a default and, at Hospital’s option,
may, in the case of such failure with respect to Section 3.1(a), solely with
respect to the Hospital Patent Rights in the License Field, in the case of such
failure with respect to Section 3.1(b), solely with respect to the Hospital
Patent Rights in the Expanded Field or in the case of such failure with respect
to Section 3.1(c), solely with respect to the Media Patent Rights in the Limited
Field, either convert the License under 2(a)(i) to non¬exclusive with respect to
the Hospital Patent Rights or the Media Patent Rights, as applicable, or
terminate any license granted hereunder with respect to the Hospital Patent
Rights or the Media Patent Rights, as applicable, in accordance with
Section 10.4.  For the avoidance of doubt, Hospital shall not, based on
Company’s failure to fulfill its obligations under Sections 3.1(a), 3.1(b) or
3.1(c), have the right to terminate this Agreement or Company’s licenses
hereunder, or convert Company’s licenses hereunder to non-exclusive, other than
with respect to the Hospital Patent Rights within the License Field or Expanded
Field, or the Media Patent Rights in the Limited Field, as applicable.

 

7.                                      The following new section 4.1(b) is
hereby inserted immediately after Section 4.1(a) of the Agreement, as amended.

 

(b)                                 Hospital Patent Rights within Expanded Field
License Issue Fee.  Company shall pay Hospital an additional non-refundable
license issue fee in the amount of [***] dollars ($[***]) within [***] business
days following the signing of this Amendment by both Company and Hospital for
the grant of rights under the Hospital Patent Rights within the Expanded Field.

 

8.                                      The following new section 4.3(d) is
hereby inserted immediately after Section 4.3(c) of the Agreement, as amended.

 

(d)                                 Hospital Patent Rights within Expanded Field
Annual License Fee.  Company shall pay to Hospital the non-refundable amount of
[***] dollars ($[***]) as an annual license fee for the grant of rights under
the Hospital Patent Rights within the Expanded Field within [***] days after
each anniversary of the Effective Date.

 

Each Hospital Patent Rights within Expanded Field Annual License Fee shall be
creditable against royalties subsequently due on Net Sales amounts from Products
or Processes relying on the Hospital Patent Rights within the Expanded Field
made in the same year as such fee is due, and against milestones subsequently
due in the same year as such fee is due, but shall not be credited against
royalties due on Net Sales made or milestones payable in any other subsequent
year.

 

 

Initialed by Hospital:

KB

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

[g29982ksi002.jpg]

AMENDMENT NO. 2 TO THE EXCLUSIVE LICENSE AGREEMENT

 

9                                         The following new section 4.4(1) is
hereby inserted immediately after Section 4.4(k) of the Agreement, as amended.

 

(1)                                 [***] Dollars ($[***]) within [***] days of
First Commercial Sale of a Product and/or Process using Hospital Patent Rights
and/or Technological Information within the Expanded Field in the first country
in which First Commercial Sale of a Product and/or Process using Hospital Patent
Rights and/or Technological Information within the Expanded Field is achieved.

 

10.                               Sections 4.5(a) and 4,5(b) are hereby deleted
in their entirety and replaced with the following:

 

(a)                                 Beginning with the First Commercial Sale in
any country in the License Territory, Company shall pay Hospital during the term
of any license granted under Section 2.1(a)(i), a royalty of [***] percent
([***]%) of the Net Sales amounts of all Products or Processes in the License
Field and Limited Field, and a royalty of [***] percent ([***]%) of the Net
Sales amounts of all Products or Processes in the Expanded Field.  Solely with
respect to the Licensed Field and Limited Field; in the event that Company
reasonably determines that royalty payments to one or more third parties are
required in order to avoid potential infringement of third party patent rights,
Company shall notify Hospital via Hospital’s Executive Director, Research
Ventures and Licensing promptly following Company’s decision to pursue a license
from the applicable third party and, if such payments are in excess of [***]
percent ([***]%) of Net Sales, Company may offset a total of [***] percent
([***]%) of such third-party payments that are in excess of [***] percent
([***]%) of Net Sales against any royalty payments that are due under this
Section 4.5(a) to Hospital in the same Reporting Period, provided that in no
event shall the royalty payments under this Section 4.5(a), when aggregated with
any other offsets and credits allowed under this Agreement, be reduced by more
than [***] percent ([***]%) in any Reporting Period.  Without limiting the
foregoing, in connection with providing notification to Hospital of Company’s
intent to pursue a third party license, Company shall provide an explanation of
its rationale for pursuing the license.  In the event that Hospital notifies
Company that Hospital has concerns regarding Company’s determination to seek
such license, the Steering Committee shall be convened to review the
determination.  Failing satisfactory resolution from the Steering Committee, the
matter shall be discussed between Company’s CEO or Chairman and the Hospital’s
Executive Director, Research Ventures and Licensing; provided that, Company’s
CEO shall have final decision-

 

 

Initialed by Hospital:

KB

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

[g29982ksi002.jpg]

AMENDMENT NO. 2 TO THE EXCLUSIVE LICENSE AGREEMENT

 

making authority with respect to such matter and Company shall not be required
to delay obtaining the proposed third party license for more than [***] ([***])
days in total as a result of the foregoing Steering Committee and executive
consultation process.

 

(b)                                 With respect to any sublicense granted in
the License Field or Limited Field, Company shall pay Hospital [***] percent
([***]%) of any and all Sublicense Income received prior to the third (3rd)
anniversary of the Effective Date, and [***] percent ([***]%) of any and all
Sublicense Income received on or after the third (3rd) anniversary of the
Effective Date.  With respect to any sublicense granted within the Expanded
Field, in full satisfaction of Company’s obligations under Sections
4.5(a)-(b) of this Agreement, Company shall pay Hospital [***] percent ([***]%)
of (i) any and all Sublicense Income and (ii) any amounts paid to Company by any
such Sublicensee as a royalty owed to Company on Net Sales.

 

11.                               Section 7.1 of the Agreement is hereby deleted
in its entirety and replaced with the following:

 

7.1                               Hospital Right to Prosecute.  Hospital will
protect the Patent Rights from infringement and prosecute infringers when, in
its sole judgment, such action may be reasonably necessary, proper and
justified.  If Company shall have supplied Hospital with prima facie
infringement of a claim of a Hospital Patent Right in the License Field or
Expanded Field, or of a Media Patent Right in the Limited Field, in the License
Territory by a third party which poses a material threat to Company’s rights
under this Agreement, Company may by notice request Hospital to take steps to
protect such Patent Right.  Hospital shall notify Company within [***] ([***])
days of the receipt of such notice whether Hospital intends to prosecute the
alleged infringement.  If Hospital notifies Company that it intends to so
prosecute, Hospital shall, within [***] ([***]) months of its notice to Company
either (a) cause such infringement to terminate, or (b) initiate legal
proceedings against the infringer.

 

12.                               Section 7.2 of the Agreement is hereby deleted
in its entirety and replaced with the following:

 

7.2                               Company Right to Prosecute.  In the event
Hospital notifies Company that Hospital does not intend to prosecute
infringement identified under Section 7.1, Company may, upon notice to Hospital,
initiate legal proceedings against the infringer at Company’s expense with
respect to a claim of a Hospital Patent Right in the License Field or Expanded
Field, or of a Media Patent Right in the Limited Field, in the License
Territory.  Before commencing such action, Company and, as applicable, any
Affiliate,

 

 

Initialed by Hospital:

KB

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

[g29982ksi002.jpg]

AMENDMENT NO. 2 TO THE EXCLUSIVE LICENSE AGREEMENT

 

shall consult with Hospital, concerning, among other things, Company’s standing
to bring suit, the selection of counsel and the jurisdiction for such action and
shall consider the views of Hospital regarding the proposed action, including,
without limitation with respect to potential effects on the public interest. 
Company shall be responsible for all costs, expenses and liabilities in
connection with any such action and shall indemnify and hold Hospital and
Harvard harmless therefrom, regardless of whether Hospital or Harvard is a
party-plaintiff, except for the expense of any independent counsel retained by
Hospital in accordance with Section 7.5 below.

 

13.                               Section 10.6 of the Agreement is hereby
deleted in its entirety and replaced by the following:

 

10.6                        Termination by Company.  Company shall have the
right to terminate this Agreement it its entirety by giving ninety (90) days
advance written notice to Hospital and upon such termination shall immediately
cease all use and Sales of Products and Processes, subject to Section 10.9 
Company shall also have the right to terminate its license hereunder with
respect to the Hospital Patent Rights in either the License Field or the
Expanded Field, or they Media Patent Rights, but in no event all three, by
giving ninety (90) days advance written notice to Hospital and upon such
termination shall immediately cease all use and Sales of Products and Processes
using the Hospital Patent Rights in the License Field or Expanded Field, or the
Media Patent Rights, as applicable, subject to Section 10.9.  Following such a
termination: (a) with respect to the Hospital Patent Rights in the License Field
only, Section 3.1(a), and to the extent not already achieved or paid, Sections
4.3(a), 4.3(b), 4.4(a) and 4.4(b) shall no longer have any force or effect;
(b) with respect to the Hospital Patent Rights in the Expanded Field only,
Section 3.1(b), and to the extent not already achieved or paid, Sections 4.3(d),
and 4.4(1) shall no longer have any force or effect; (c) with respect to the
Media Patent Rights only, Section 3.1(c), and to the extent not already achieved
or paid, Sections 4.3(c), 4.4(c) and 4.4(d) shall no longer have any force or
effect; and (d) except as expressly provided in this Section 10.6, this
Agreement shall remain in full force and effect.

 

14.                               Except as expressly modified by this
Amendment, all terms and conditions of the Agreement remain in full force and
effect.

 

15.                               This Amendment can be executed by the parties
hereto by facsimile and in counterparts, each of which is deemed an original and
both of which taken together constitutes one agreement binding upon the parties
hereto.

 

16.                               The validity, interpretation and performance
of this Amendment is controlled by and construed under the laws of the
Commonwealth of Massachusetts, without giving effect to the principles of
conflicts of law thereof.

 

 

Initialed by Hospital:

KB

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

8

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

[g29982ksi002.jpg]

AMENDMENT NO. 2 TO THE EXCLUSIVE LICENSE AGREEMENT

 

In witness whereof, the parties hereto enter into this Amendment as of the date
of the last signature, written below.

 

OvaScience, Inc.

 

The General Hospital Corporation

 

 

d/b/a Massachusetts General Hospital

 

 

 

 

 

 

/s/ Michelle Dipp

 

/s/ K. Betres

By:

Michelle Dipp

 

By

Kris Betres

 

Chief Executive Officer

 

 

Director, Research & Licensing

 

 

 

Research Ventures & Licensing

 

 

 

July 30, 2013

 

June 27, 2013

Date

 

Date

 

 

Initialed by Hospital:

KB

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

9

--------------------------------------------------------------------------------
